DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 4/11/22. Claims 1-15 are pending.

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
Applicant submits that detection of an incoming call is not a mobile device detecting a process regarding an application. The examiner respectfully disagrees. The instant specification does not define or put limits on what a mobile device application is. Receiving an incoming call is an application of a mobile communication device. Alerting the user by a ringtone/vibration/etc. is a process of said application that is performed. Haparnas (¶0070, Figs. 3a/3b) further discloses software applications that run on the hardware of the mobile device.
Applicant further submits that because an incoming call may be silent and not generate ringing, Haparnas does not perform the cited method. The examiner respectfully disagrees. Initially, there is no disclosure of this anywhere in the Haparnas specification. Further, the same rationale can be applied to the instant application. The volume of the instant electronic device may be already muted and not generate any audio from an application. 
Applicant further submits that there are processes regarding an installed application which imply audio output which Haparnas does not address (e.g. unlocking the phone). The examiner notes that the claims do not require determining the environment and adjusting volume for every instance of the electronic device having an installed application implying outputting sound. Regardless, Haparnas does not discloses any further applications that imply audio output so this is irrelevant. Haparnas is not referenced to teach any volume adjustment for unlocking an electronic device in the dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haparnas (US 2005/0282590 A1).
As to claim 1, Haparnas discloses a method of operating an electronic device comprising a processing unit and a speaker (¶0012, Figs. 1 and 3a. Mobile device 100 with speaker 110 and CPU 1101.), the method being performed by the processing unit and comprising:
when detecting that a process regarding an application installed in the electronic device which implies audio output from the speaker is to be performed, determining (a) if the electronic device is in a quiet environment (¶0012, ¶0015, ¶0037 and Figs. 1 and 2a. “The sampling is performed prior to mobile device receiving an incoming call, or after mobile device receives an incoming call and before a ring tone is generated by the mobile device.” “Microphone 120 receives an audio input comprising a sample of the noise in the surrounding environment.”); and
when the electronic device is determined as being in a quiet environment, performing (b) the process with a reduced level of audio output from the speaker (¶0012 and ¶0042-0043, Figs. 1 and 2a. “If it is determined that the ambient noise level is below the second threshold T2, then control software 1122 causes control mechanism 140 to decrease the volume of speaker 110 or the ring tone.” “For example, if the user walks into a classroom (i.e., a quiet environment) then the speaker volume would be adjusted automatically.”).
As to claim 3, Haparnas discloses wherein the electronic device further comprises a microphone (microphone 120, Fig. 1), 
the method further comprising recording ambient noise using the microphone, the determining (a) being performed based on the recorded ambient noise (¶0037, Figs. 1 and 2a. “Microphone 120 receives an audio input comprising a sample of the noise in the surrounding environment.”).
As to claim 4, Haparnas discloses wherein the determining (a) further comprises analyzing the recorded ambient noise so as to determine a noise intensity value, the determining (a) being performed based on the determined noise intensity value (¶0044, Fig. 2a. “Control software 1122 may determine the degree by which the measured ambient noise level is less than the second threshold T2, so as to decrease the speaker volume accordingly. For example, if the ambient noise level is measured as being 3 decibels less than the second threshold T2, then control software 1122 may cause the speaker volume to be decrease by 4 decibels.”).
As to claim 5, Haparnas discloses wherein the electronic device is determined as being in a quiet environment when the noise intensity value is below a noise threshold (¶0042-0043, Fig. 2a. Below threshold T2.).
As to claim 6, Haparnas discloses wherein the reduced level of audio output is a function of the determined noise intensity value (¶0044, Fig. 2a. “Control software 1122 may determine the degree by which the measured ambient noise level is less than the second threshold T2, so as to decrease the speaker volume accordingly. For example, if the ambient noise level is measured as being 3 decibels less than the second threshold T2, then control software 1122 may cause the speaker volume to be decrease by 4 decibels.”).
As to claim 8, Haparnas discloses a previous act of monitoring requests for audio output, from an application to the speaker, so as to detect when the process regarding an application installed in the electronic device which implies audio output from the speaker is to be performed (¶0037, Fig. 2a. “Control software 1122 is executed on mobile device 100 to monitor incoming calls (S210).”).
As to claim 9, Haparnas discloses wherein the method is implemented by a media controller of an operating system of the electronic device (¶0067-0070, Fig. 3b. Control software of Palm, Nucleus, Microsoft Windows, or Macintosh operating systems.).
As to claims 13-15, they are directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same motivation as claim 1 above. Further reference is made to Figs. 3a-b showing both hardware and software environments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above, in view of Wanderlust (US 2018/0122372 A1).
As to claim 2, Haparnas does not expressly disclose wherein a situation wherein the process regarding an application installed in the electronic devices which implies audio output from the loudspeaker is to be performed corresponds to one of the following: 
- an unlocking of the electronic device by a user while the application is running in a foreground and provides the audio output; 
- a switching of the application from running in a background to running in the foreground while the application provides the audio output; and 
- a disconnection of an external audio output unit while the application is running in the foreground and provides the audio output.
Haparnas in view of Wanderlust discloses wherein a situation wherein the process regarding an application installed in the electronic devices which implies audio output from the loudspeaker is to be performed corresponds to one of the following: 
- an unlocking of the electronic device by a user while the application is running in a foreground and provides the audio output; 
- a switching of the application from running in a background to running in the foreground while the application provides the audio output; and 
- a disconnection of an external audio output unit while the application is running in the foreground and provides the audio output (Wanderlust, ¶0002 and ¶0012, Fig. 4. Volume of open sound after user wake-up phrase adjusted based on ambient environment (reads on after unlock and background to foreground). Further, adjusting the volume of a mobile device after disconnecting from an external speaker (e.g. changing from headphone output to internal device speaker output when headphones are disconnected) is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.).
Haparnas and Wanderlust are analogous art because they are from the same field of endeavor with respect to device sounds.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust sound after wake up (unlock), as taught by Wanderlust. The motivation would have been to match the ambient environment (Wanderlust, ¶0012).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above, in view of You (US 2013/0018584 A1).
As to claim 7, Haparnas does not expressly disclose wherein the speaker is muted in the performing (b).
Haparnas in view of You discloses wherein the speaker is muted in the performing (b) (You, ¶0012 and Table 1. Switched to mute or vibration mode in lower noise range (quiet environment).). 
Haparnas and You are analogous art because they are from the same field of endeavor with respect to adjusting mobile phone notification based on environment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to mute the signal in lower noise environment, as taught by You. The motivation would have been to prevent the mobile phone from disturbing a meeting (You, ¶0004) or a similar situation where quiet is necessary.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above.
As to claim 10, Haparnas does not expressly disclose wherein the determining (a) is only performed when detecting that the process implying audio output from the speaker is to be resumed.
However, turning on a mobile phone to resume receiving phone calls reads on the claim language using the broadest reasonable interpretation of the claims. The motivation would have been to control volume based on environment (Haparnas, ¶0001).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above, in view of Li et al. (US 2020/0374381 A1, copy of machine translation of PCT filed 8/31/17 included) hereinafter “Li.”
As to claim 11, Haparnas does not expressly disclose when the electronic device is determined as being in the quiet environment, inviting the user to confirm whether to perform the process with the reduced level of audio output from the speaker.
Haparnas in view of Li discloses when the electronic device is determined as being in the quiet environment, inviting the user to confirm whether to perform the process with the reduced level of audio output from the speaker (Li, ¶0214 and ¶0221, Fig. 13a. “A pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?" “in addition to presenting the prompt information to the user by using the foregoing user interfaces, the mobile terminal may further prompt, by using a voice, a light, a current, or another manner, the user that the mobile terminal has automatically adjusted a vibration amplitude and a vibration frequency in the vibration alerting mode.” User prompted to reduce volume manually in quiet environment, or user prompted and system does it automatically.).
Haparnas and Li are analogous art because they are from the same field of endeavor with respect to mobile phone notification based on environment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to prompt the user, as taught by Li. The motivation would have been to confirm the user wants to change the output settings.
 As to claim 12, Haparnas in view of Li discloses wherein the inviting step comprises requesting the user to choose one of the following acts: performing the process with the reduced level of audio output from the speakers; performing the process with a normal level of audio output from the speaker; cancelling the process (Li, ¶0214 and Fig. 13a. User can approve or cancel adjusting the notification amplitude.). 
The motivation is the same as claim 11 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654